                       Case 3:19-cv-01550-SB             Document 36
                                                                  35         Filed 12/14/20     Page 1 of 5
                                                                                                          4


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                 __________      of Oregon
                                                            District of __________

OREGON NATURAL DESERT ASS'N,                               )
AUDUBON SOCIETY OF PORTLAND, and                           )
DEFENDERS OF WILDLIFE,                                     )
              Plaintiffs                                   )
                        Plaintiff(s)                       )
                                                           )
                            v.                               Civil Action No. 3:19-cv-01550-SB
BARRY BUSHUE, State Director, BLM Ore/Wash,                )
DAVID BERNHARDT, in his official capacity as               )
                                                           )
Secretary of the U.S. Dep't of the Interior, WILLIAM
                                                           )
PERRY PENDLEY, in his official capacity as the
                                                           )
person exercising authority  of the Director of the Bureau )
                       Defendant(s)
of Land Mgmt. and BUREAU OF LAND MGMT.
                      Defendants            SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) David Bernhardt
                                        Secretary, U.S. Department of the Interior
                                        1849 C Street NW
                                        Washington, DC 20240




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are: Peter M. Lacy
                                        Oregon Natural Desert Association
                                        2009 NE Alberta St., Ste. 207
                                        Portland, OR 97211



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


 Date:
                                                                                       Signature of Clerk or Deputy Clerk


         12/14/2020                                                         By: s/Elizabeth Potter, Deputy Clerk
                       Case 3:19-cv-01550-SB                 Document 36        Filed 12/14/20          Page 2 of 5


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-01550-SB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
                                                                      David Bernhardt, in his official capacity as Secretary of
           This summons for (name of individual and title, if any)    the United States Department of the Interior
 was received by me on (date) December 14, 2020                        .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           x Other (specify): I served the Summons and Second Amended Complaint by mail on Dec. 14, 2020 to the
           u
                                  address on the Summons and to the Civil-Process Clerk at the U.S. Attorney's Office
                                                                                                                      .
                                  for the District of Oregon and the U.S. Attorney General, in compliance with FRCP
                                  4(i)(1)-(2). Service is complete upon mailing. FRCP 5(b)(2)(C).
           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:      12/14/20                                              s/ Peter M. Lacy
                                                                                            Server’s signature

                                                                  Peter M. Lacy, Senior Attorney
                                                                                        Printed name and title
                                                                  Oregon Natural Desert Association
                                                                  2009 NE ALberta St., Ste. 207
                                                                  Portland, OR 97211
                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 3:19-cv-01550-SB            Document 36
                                                                 35         Filed 12/14/20    Page 3 of 5
                                                                                                        4


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                        District
                                                 __________      of Oregon
                                                            District of __________

OREGON NATURAL DESERT ASS'N,                               )
AUDUBON SOCIETY OF PORTLAND, and                           )
DEFENDERS OF WILDLIFE,                                     )
              Plaintiffs                                   )
                        Plaintiff(s)                       )
                                                           )
                            v.                               Civil Action No. 3:19-cv-01550-SB
BARRY BUSHUE, State Director, BLM Ore/Wash,                )
DAVID BERNHARDT, in his official capacity as               )
                                                           )
Secretary of the U.S. Dep't of the Interior, WILLIAM
                                                           )
PERRY PENDLEY, in his official capacity as the
                                                           )
person exercising authority  of the Director of the Bureau )
                       Defendant(s)
of Land Mgmt. and BUREAU OF LAND MGMT.
                      Defendants            SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) William Perry Pendley
                                        Bureau of Land Management
                                        760 Horizon Drive
                                        Grand Junction, CO 81506




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are: Peter M. Lacy
                                        Oregon Natural Desert Association
                                        2009 NE Alberta St., Ste. 207
                                        Portland, OR 97211



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


 Date:
                                                                                     Signature of Clerk or Deputy Clerk

              12/14/2020                                                      By: s/Elizabeth Potter, Deputy Clerk
                       Case 3:19-cv-01550-SB                 Document 36          Filed 12/14/20          Page 4 of 5


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-01550-SB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
                                                                        William Perry Pendley, in his official capacity as the person
           This summons for (name of individual and title, if any)      exercising authority of the Director of the Bureau of Land
                                                                        Management
 was received by me on (date)           December 14, 2020                .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                               ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                          , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                               ; or

           u I returned the summons unexecuted because                                                                                  ; or

           xu Other (specify): I served the Summons and Second Amended Complaint by mail on Dec. 14, 2020 to the
                               address on the Summons and to the Civil-Process Clerk at the U.S. Attorney's Office
                                                                                                                   .
                               for the District of Oregon and the U.S. Attorney General, in compliance with FRCP
                               4(i)(1)-(2). Service is complete upon mailing. FRCP 5(b)(2)(C).
           My fees are $                           for travel and $                      for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:     12/14/20                                                   s/ Peter M. Lacy
                                                                                              Server’s signature

                                                                      Peter M. Lacy, Senior Attorney
                                                                                            Printed name and title
                                                                  Oregon Natural Desert Association
                                                                  2009 NE ALberta St., Ste. 207
                                                                  Portland, OR 97211
                                                                                               Server’s address

 Additional information regarding attempted service, etc:
Case 3:19-cv-01550-SB                        Document 36       Filed 12/14/20   Page 5 of 5



                                Posta!Annex+ #338
                                  503-284-6092
                                503-284-6110 fax

              Your nei gl1borhood owned and ope1·ated
                   Copy/Print /Pack/Ship Center
                             FedEx &UPS




        Sh1pment--------------------
           USPS First Class Mail Flat
           Shi p To :
                US ATTORNEY' S OFFICE OF DIS. OF OR
                1000 SW 3RD AVE STE 600
                CIV IL PROCESS CLERK
                PORTLAND, OR 97204-2936
            Package                        8.71
            Track ing# : 94071 11108036824297582
        Sh1pment--------------------
            USPS First Class Mail Flat
            Ship To :
                WILLI AM P. BARR , ATTORNEYGENERAL
                US DEPT OF JUSTICE
                950 PENNSYLVANI AAVE NW
                WASHINGTON, DC 20530
            Package                        8. 71
            Tracking #: 9407111108036824291719
        Shipment--------------------
            USPS First Class Mail Flat
            Ship To:
                WI LLI AMPERRY PENDLEY
                BUREAU OF LANO MANAGEMENT
                760 HORIZON DR
                GRAND JUNCTION, CO 81506
            Package                        8.71
            Track1118 #: 94071 ll 108036824229729
        Shipment--------------------
            USPS First Class Ma ll Flat
           Ship To:
                DAVID BERNHARDT , SECRETARY
                US DEP' T OF THE INTERIOR
                1849 CST NW
                WASHINGTON , DC 20240-0001
           Package                         8. 71
           l rack1ns #: 94071 ll 108036824223840

              SUBTOTAL                                 34.84
              TAX                                       0.00
               TOTAL                                   34.84
         fl:ND MasterCard                              34.84
         rotaI   S[l (!)lll811 1s:   4
        Oil EGONNA lURAL 01:SERl ASSOC
                                           12/14/2020
        #823J8I                              01:1 3 PM
        Wo1·kstati on: 55 REG3
        CCl J"dll# a3c8d79d -bda2-4741 -B2ae-21)118b7e JIJea




                       Take $1.00 off UPS or FedEx
                          One package per coupon
                                         Thank YOU I
